UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 GTT COMMUNICATIONS, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 20-2096338 (State of Incorporation or Organization) (I.R.S. Employer Identification No.) 7900 Tysons One Place Suite 1450 McLean, Virginia (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which to be so registered each class is to be registered Common Stock, par value $0.0001 per share New York Stock Exchange If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), please check the following box. x If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), please check the following box.o Securities Act registration statement file number to which this form relates: Not applicable. Securities to be registered pursuant to Section 12(g) of the Act:None EXPLANATORY NOTE This registration statement on Form 8-A is being filed by GTT Communications, Inc., a Delaware corporation (the “Company”), in connection with the registration of its common stock, par value $0.0001 per share (the “Common Stock”), pursuant to Section 12(b) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the transfer of the listing of the Company’s Common Stock from the NYSE MKT to the New York Stock Exchange. INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1.Description of Registrant’s Securities to be Registered. For a description of the Company’s Common Stock, reference is made to “Description of Securities” in the Company’s Definitive Proxy Statement on Schedule 14A, filed with the Securities and Exchange Commission on October 2, 2006, which is hereby incorporated by reference. Item 2.Exhibits. Not applicable. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned hereunto duly authorized. Date:November 25, 2014 GTT COMMUNICATIONS, INC. By: /s/ Chris McKee Chris McKee Secretary and General Counsel
